Citation Nr: 0302123	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-01 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety 
reaction, currently rated as 70 percent disabling.  

2.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty from October 1943 to September 
1945.  

This appeal arose from an January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an evaluation in excess of 70 
percent for anxiety reaction and denied entitlement to 
special monthly compensation (SMC) by reason of need for 
regular aid and attendance or by reason of being permanently 
housebound.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000. 

2.  The veteran's anxiety reaction is manifested by not more 
than occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

3.  The veteran's only service-connected disability, anxiety 
reaction, is rated as 70 percent disabling; a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is in effect.

4.  There is competent medical opinion evidence showing that 
the veteran is not in need of regular aid and attendance or 
is permanently housebound by reason of service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.126, 4.130 Diagnostic Code 9400 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

2.  The criteria for awarding special monthly compensation by 
reason of need for regular aid and attendance or by reason of 
being permanently housebound have not been met.  38 U.S.C.A. 
§§ 1114(l) and (s), 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President recently signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which contains notice and 
duty-to-assist provisions.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims and of the newly enacted requirements 
of the VCAA in an August 2001 letter from the RO as well as 
in the February 2002 statement of the case.  He was informed 
as to what information the VA had in his case and what 
information would be necessary to complete his case.  He has 
been informed that if he identified the information VA would 
assist him in getting it, and he has been given a reasonable 
amount of time to submit additional evidence.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed.  

Treatment records identified by the veteran have been 
obtained.  The veteran's service medical records have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the statement of the case and 
the Board notes that the veteran has been provided notice and 
assistance as required in the VCAA.  No further assistance in 
this regard appears to be warranted.  As requested by the 
veteran's attorney, a VA examination was conducted.  This 
included commentary on the veteran's social and industrial 
capabilities.  The written statements of the veteran's spouse 
and daughter are of record.  Although the attorney originally 
requested that the VA conduct an interview with these 
individuals, the comprehensive statements submitted by these 
individuals fully address the relevant factors, and the Board 
finds that an interview would serve no purpose.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion or 
examination, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Rating Issue

Service connection for anxiety reaction was granted in 1946.  
A December 2000 Board decision granted an increased rating 
for that condition, from 30 to 70 percent.  That decision 
also granted TDIU.  In April 2001, the veteran filed a claim 
for special monthly compensation due to the need for aid and 
attendance or due to being housebound.  Statements from the 
veteran's wife and spouse were obtained.  An examination was 
conducted in November 2001.  In January 2002, the RO issued a 
rating decision denying an increased schedular rating for 
anxiety reaction and denying SMC.  The veteran appealed these 
determinations.  

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 

The record consists of the veteran's service medical records, 
VA and private treatment records and examination reports.  
These demonstrate that, while the veteran's psychiatric 
condition does create occupational and social impairment, he 
is not totally functionally incapacitated due to his anxiety 
reaction as far as occupational and social functioning.  
Further, the record shows that there is nonservice-connected 
disability, dementia, as well as physical disability, which 
combine to have a greater effect on the veteran's social and 
occupational capabilities.  

In a statement received at the RO in September 2001, the 
veteran's spouse indicated that the veteran's care was 
monumental.  He cannot be left alone.  She believed that he 
could not get out of the house if there were a fire.  She 
stated that he probably could not decide which way to turn 
the lock.  He reportedly spent his days crying, his nights 
tired and sleepless.  He awakened at night often feeling 
spiders were crawling on him.  There are no spiders, though.  
He slept with a fly swatter so his wife could swat the 
spiders.  He often awakened thinking someone was at the door.  
He would like his son to buy him a gun.  He can no longer 
shower alone, select clothing, prepare a meal, drive, keep up 
with his medication, or dial a phone if he were to need help.  
He has reportedly lost his ability to reason and is 
frightened all the time.  She found him in the hot garage in 
the car in the middle of the night, confused.  She requested 
that the veteran get a VA psychiatric evaluation.  

A letter from the veteran's daughter was also received in 
September 2001.  Her letter detailed her father's sad, 
confused state in much the same way as her mother's letter.  
She also reported she needed to help him to the examinations 
and to go to the grocer and other stores, as he was now in a 
wheelchair and these tasks were too rigorous for her mother.  
She wrote that she was concerned for his safety in the event 
of a fire, as he was unable to assist himself.  

A report of VA examination dated in November 2001 reflects 
that the veteran reported for examination with his wife.  The 
examiner reviewed the veteran's claims folder, including his 
last psychiatric examination report dated in 1998.  The 
examiner noted that the veteran's anxiety and depression, as 
they existed in 1998, did not essentially change since that 
last examination.  The veteran appeared at the present 
examination in a wheelchair.  He was forgetful.  The veteran 
participated in the examination in spite of obvious dementia.  
He did, however, recall three objects after a few minutes of 
conversation.  The veteran's wife explained the veteran's 
forgetfulness and the general problems she noted in her 
letter to the RO.  

The examiner noted psychomotor activity to be very slow.  
There was mixed type dementia, not Alzheimer's type.  Anxiety 
disorder was noted, along with depression exhibited by 
shaking, reported nervousness, and tremulousness.  These were 
thought to have some organicity and some emotional content.  
It was noted that the veteran had a visiting nurse.  The 
examiner did not see the need for attendance of another 
person due to the anxiety disorder.  The multi-axial 
diagnosis was chronic anxiety disorder, mild depression, also 
chronic, moderate dementia, alcohol dependence.  The global 
assessment of functioning (GAF) score was 40 to 45.  The 
examiner noted this was with regard mostly to his dementia.  
The examiner also noted that he did not believe the veteran 
was competent despite his amazingly good answers to certain 
questions.  

The veteran's anxiety reaction has been rated under 
Diagnostic Code 9400.  Under the rating criteria for anxiety 
reaction, a 70 percent rating is assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

The veteran has received Global Assessment of Functioning 
(GAF) scores of 40 to 45, which were noted to be mostly in 
reference to his dementia.  The GAF scores are set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), which has been adopted by VA.  38 C.F.R. § 4.125.  The 
GAF scores are but one piece of evidence, but must be 
considered.  

The Board finds that veteran's service-connected anxiety 
reaction symptoms have resulted in no more than the degree of 
social and industrial impairment necessary for a 70 percent 
evaluation under Diagnostic Code 9400.  The VA examination is 
competent uncontroverted evidence that the veteran's dementia 
has an overwhelming effect on his social and industrial 
functioning.  The examiner clearly indicates that the 
dementia is responsible for the veteran's lack of competence.  
The examiner noted that the veteran's general dementia was 
obvious.  The examiner noted that the difficulty in the 
examination was overwhelmingly due to dementia.  Anxiety 
reaction symptoms were noted, tremulousness and occasional 
shaking, and a report of feeling nervous.  However, the 
examination demonstrated that the affects of the anxiety 
reaction were not substantial in comparison to the effects of 
the dementia.  The examiner clearly indicated that the 
problems with slowed psychomotor activity which impaired 
communication were due to dementia.  

The Board notes that the problems described by the veteran's 
wife and his daughter in their candid letters are 
attributable to the dementia.  There is no evidence of total 
occupational and social impairment, caused by anxiety 
reaction, due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) due to anxiety reaction.  Disorientation to 
time or place, and memory loss for names of close relatives, 
one's own occupation or own name due to anxiety reaction are 
not shown.  While there is depression, it does not profoundly 
affect the ability to function independently, and 
appropriately, as the veteran has been clearly noted to be a 
safety risk due to his confused state and his inability to 
help himself physically and mentally, not due to depression.  
While there may be serious deficit in effectiveness due to 
anxiety reaction, it is not deemed to result in total 
impairment.  Neglect of personal appearance and hygiene is 
attributable to dementia and his confused state.  Ultimately, 
the Board concludes the described occupational and social 
functioning precludes a higher schedular evaluation for 
anxiety reaction.  

Further, under DSM-IV, a score of 40 is appropriate where 
there is some impairment in reality testing or communication, 
or major impairment in several areas, such as work or family 
relations.  Symptoms include a depressed man who neglects his 
family and is unable to work.  The overall GAF scores, 
however, were specifically noted to be mostly due to 
dementia.  Further, the Board acknowledges that an individual 
with a 70 percent disability due to anxiety could have a low 
GAF score such as this one.  It is not compelling evidence to 
award a higher rating on a schedular basis, and in fact 
supports the 70 percent rating under the circumstances.  

The Board stresses that it is weighing the entirety of the 
evidence, including the medical findings, statements of the 
veteran, GAF scores, and medical opinions.  It is not 
substituting its own judgment for that of any medical 
professional.  It has carefully considered all relevant 
evidence, including that regarding total occupational 
impairment.  The evidence shows severe occupational 
impairment in most but not all areas due to anxiety reaction.  
The medical evidence in combination with the lay statements 
together compel a conclusion that a disability rating in 
excess of 70 percent is not warranted.  

The Board appreciates the veteran's contention that his 
overall condition warrants a total schedular rating under 
Diagnostic Code 9400.  The Board also notes that when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
However, in this case the examiner clearly attributes the 
majority of symptoms to the veteran's nonservice-connected 
dementia.  The Board has considered the doctrine of 
reasonable doubt; but as the preponderance of the evidence is 
against the claim, it is not for application in this 
instance.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
55-56. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected 
anxiety reaction had caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the schedular standards.  
While it is not the intention of the Board to minimize the 
significance of anxiety reaction in the veteran's daily life, 
the Board is compelled to conclude that the impairment, while 
significant, does not present an unusual disability picture 
as contemplated by 38 C.F.R. § 3.321(b)(1).  Thus, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 70 percent for anxiety 
reaction.

III.  Special Monthly Compensation 

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.350(b) (2001).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  38 
C.F.R. § 3.352(a).  See generally Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (eligibility for special monthly compensation 
by reason of regular need for aid and attendance requires 
that at least one of the factors set forth in VA regulation 
is met).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2).

In this case, the Board finds that the criteria for 
entitlement to special monthly compensation are not met.  The 
veteran's sole service-connected disability is anxiety 
reaction, rated at 70 percent.  He is also receiving TDIU.  
He alleges that he is unable to be left alone or care for 
himself due to service-connected disability, such that he 
needs regular assistance from others.  The Board does not 
dispute the severity of the veteran's overall health and 
functioning.  However, the evidence of record shows that he 
is incapable of such activities due to nonservice-connected 
disabilities as opposed to his anxiety reaction.  It is in 
fact his dementia, in combination with his medical problems 
that require the use of a wheelchair, that cause him to be 
unable to care for himself.  Importantly, the records 
submitted by the veteran indicate the veteran's confusion and 
physical restrictions cause his lack of independence and 
raise concerns about his safety.  These are unrelated to the 
service-connected anxiety reaction.  His confusion has been 
related, by the VA examiner, to his dementia.  That is 
uncontroverted.  The evidence does not suggest that the 
confusion is in any way related to the veteran's service-
connected anxiety.  Therefore, even if the veteran requires 
regular aid and attendance or is permanently housebound, the 
absence of evidence establishing service-connected disability 
as the cause is fatal to his claim.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 1114(l) and (s); 38 C.F.R. §§ 3.350(b), 
3.351(d).

The Board notes that the 2001 VA examiner indicated that the 
veteran did not require aid and attendance of another person 
due to his anxiety reaction.  Although the lay statements 
have been carefully considered, they are of insufficient 
probative weight on this issue as the uncontroverted medical 
opinion attributes the confusion and forgetfulness described 
in the lay statements to dementia.  Thus, the lay statements 
are not a basis for a finding that the confusion which 
contributes to the veteran's helpless is associated with, or 
is a manifestation of, any service-connected disability.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for special monthly 
compensation by reason of need for regular aid and attendance 
or by reason of being permanently housebound.













ORDER

Entitlement to an increased rating for anxiety reaction is 
denied.

Special monthly compensation by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

